Citation Nr: 0813610	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
cervical strain from December 10, 2000, to September 26, 
2003.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for a cervical strain on or after September 26, 2003.

3.  Entitlement to an initial compensable evaluation for a 
lumbar strain from December 10, 2003, to September 26, 2003.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar strain from September 26, 2003, to May 
23, 2006.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for a lumbar strain on or after May 23, 2006.



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1996 to 
December 2000.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That decision granted service 
connection for a cervical strain and for a lumbar strain and 
assigned separate noncompensable evaluations effective from 
December 10, 2000.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.   The Board remanded the case for further development 
in September 2006.  That development was completed, and the 
case has since been returned to the Board for appellate 
review.

A hearing was held on April 5, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.  The case is now 
under the jurisdiction of the RO in Atlanta, Georgia.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  From December 10, 2000, to September 26, 2003, the 
veteran's cervical strain was not productive of slight 
limitation of motion or mild intervertebral disc syndrome.

3.  On or after September 26, 2003, the veteran's cervical 
strain was not productive of incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; forward flexion of the cervical spine 15 degrees or 
less, or favorable ankylosis of the entire cervical spine.

4.  From December 10, 2000, to June 23, 2003, the veteran's 
lumbar strain was not productive of slight limitation of 
motion, characteristic pain on motion, or mild intervertebral 
disc syndrome.

5.  As of June 23, 2003, the veteran was shown to have slight 
limitation of motion of the lumbar spine.

6.  From June 23, 2003, to September 26, 2003, the veteran's 
lumbar strain was not productive of moderate limitation of 
motion; muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; 
moderate intervertebral disc disease with recurring attacks; 
or, incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

7.  From September 26, 2003, to May 23, 2006, the veteran's 
lumbar strain was not productive of incapacitating episodes 
with a total duration of at least two weeks but less than 
four during the past 12 months; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

8.  On or after May 23, 2006, the veteran's lumbar strain was 
not productive of forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
cervical strain from December 10, 2000, to September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5290, 5293 (2001-2007).

2.  The criteria for an initial evaluation in excess of 20 
percent for a cervical strain on or after September 26, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5237 (2001-2007).

3.  The criteria for an initial compensable evaluation for a 
lumbar strain from December 10, 2000, to June 23, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001-2007).

4.  Resolving all doubt in favor of the veteran, the criteria 
for an initial 10 percent disability evaluation for a lumbar 
strain for the period between June 23, 2003, and September 
26, 2003, have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001-2007).

5.  The criteria for an initial evaluation in excess of 10 
percent for a lumbar strain from June 23, 2003, to May 23, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5292, 5293, 5295, 5237 (2001-2007).

6.  The criteria for an initial evaluation in excess of 20 
percent for a lumbar strain on or after May 23, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5237 (2001-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.
For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  The 
veteran was also afforded VA examinations in March 2001, June 
2003, March 2004, and May 2007, and he was provided the 
opportunity to testify at a hearing before the Board.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's cervical strain has been assigned a 
noncompensable evaluation from December 10, 2000, to 
September 26, 2003, and a 20 percent disability evaluation 
effective from September 26, 2003, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290-5237.  The veteran's lumbar 
strain has been assigned a noncompensable evaluation from 
December 10, 2000, to September 26, 2003; a 10 percent 
disability evaluation from September 26, 2003, to May 23, 
2006; and, a 20 percent disability evaluation from May 23, 
2006 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 26, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002, and September 26, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
Statement of the Case, the Supplemental Statements of the 
Case, and a December 2006 letter.  Thus, the Board's decision 
to proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard, 4 Vet. App. 
at 393-94.

Under the old regulations, Diagnostic Code 5290 provided for 
ratings based on limitation of motion of the cervical spine.  
When such limitation of motion is slight, a 10 percent 
disability evaluation was assigned.  Where the schedular 
criteria does not provide for a noncompensable evaluation, 
such an evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2007).

Diagnostic Code 5292 also provided for the evaluation of 
limitation of motion of the lumbar spine.  A 10 percent 
disability evaluation was contemplated for slight limitation 
of motion.  When such limitation of motion was moderate, a 20 
percent rating was warranted.  Where the schedular criteria 
does not provide for a noncompensable evaluation, such an 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2007).

Under Diagnostic Code 5295, a noncompensable evaluation was 
assigned for a lumbosacral strain with subjective symptoms 
only.  A 10 percent disability evaluation was assigned for a 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability evaluation was contemplated for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.

Further, prior to September 23, 2003, Diagnostic Code 5293 
provided that a 10 percent disability evaluation was 
contemplated for mild intervertebral disc syndrome.  A 20 
percent disability was warranted for moderate intervertebral 
disc disease with recurring attacks.

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks.  A 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months. See Amendment to Part 4, Schedule 
for Rating Disabilities, Effective September 23, 2002; See 67 
Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5237 indicates that 
lumbosacral or cervical strain should be evaluated under the 
General Rating Formula for Disease and Injuries to the Spine.  
Note 6 further provides that the thoracolumbar and cervical 
spine segments should be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  The thoracolumbar segment 
of the spine includes the thoracic and lumbosacral spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is for assignment when there is forward 
flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007); see also 38 C.F.R. § 4.71a, Plate V (2007).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).


I. Cervical Strain

As previously noted, the veteran was assigned a 
noncompensable evaluation for his cervical strain from 
December 10, 2000, to September 26, 2003, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  The disability 
evaluation was later increased to 20 percent effective from 
September 26, 2003, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.


A.  December 10, 2000, to September 26, 2003

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his cervical strain from December 12, 2000, to September 26, 
2003.  The medical evidence of record does not show that he 
had slight limitation of motion of the cervical spine or mild 
intervertebral disc syndrome.  In this regard, the March 2001 
VA examiner indicated that the veteran did not have any 
limitation of motion, paraspinal muscle spasms, or evidence 
of radiculopathy.  The June 2003 VA examiner also commented 
that there were no neurologic symptoms.  

In addition, the medical evidence does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  As previously noted, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1.  In this case, there are no treatment records 
associated with the claims file indicating that the veteran 
was prescribed bed rest by any physician between December 10, 
2000, and September 26, 2003. 

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's cervical strain is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 
noncompensable evaluation, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the March 2001 VA examiner stated that 
the veteran did not have any pain on motion.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation for a cervical strain for the period between 
December 10, 2000, and September 26, 2003.


B.  On or After September 26, 2003

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his cervical strain on or after September 26, 2003.  The 
medical evidence of record does not show the veteran to have 
incapacitating episodes with a total duration of at least 
four weeks but less than six during the past 12 months.  In 
fact, the May 2007 VA examiner indicated that the veteran 
only had one episode lasting two days in June 2006.  

In addition, the medical evidence does not show the veteran 
to have forward flexion of the cervical spine 15 degrees or 
less; or favorable ankylosis of the entire cervical spine.  
In this regard, the March 2004 VA examiner noted that the 
veteran had flexion to 30 degrees, extension to 20 degrees, 
right and left lateral flexion to 20 degrees, right lateral 
rotation to 30  degrees, and left lateral rotation to 30 to 
40 degrees.  In addition, the May 2007 VA examination found 
him to have cervical flexion to 30 degrees, backward 
extension to 12 degrees, right lateral bend to 18 degrees, 
left lateral bend to 12 degrees, right rotation to 45 
degrees, and left rotation to 33 degrees.  Moreover, there is 
no evidence of ankylosis.  The Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint", citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his cervical strain.  The medical evidence of 
record does not identify any separate neurological findings 
or disability not already contemplated under the discussed 
pertinent criteria.  The Board does acknowledge the veteran's 
report of radiating pain into his shoulders at the May 2007 
VA examination.  However, the examiner stated that there was 
insufficient medical evidence to support a valid diagnosis 
for the reported symptoms of tingling pain and numbness in 
the posterior upper arms, as there were no objective findings 
of neuropathy found on the physical examination.  Moreover,  
the veteran denied having any bowel or bladder incontinence 
at the time of his May 2007 VA examination, and his sensation 
was intact in his hands and arms.  His grip and biceps 
reflexes were also normal.  Therefore, the Board concludes 
that the veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders. See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's cervical strain is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
cervical spine is contemplated in the currently assigned 20 
percent disability evaluation under Diagnostic Code 5237.  
Indeed, the March 2004 rating decision specifically took into 
account the veteran's pain in its grant of the current 20 
percent disability evaluation.  The veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the May 2007 VA examiner commented that 
there was no additional loss of range of motion due to pain, 
fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.  Therefore, the Board finds that 
the preponderance of the evidence is against a higher initial 
evaluation for the veteran's cervical strain on or after 
September 26, 2003.


II.  Lumbar Strain

As previously discussed, the veteran was assigned a 
noncompensable evaluation for his lumbar strain from December 
10, 2000, to September 26, 2003, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The disability evaluation was 
later increased to 10 percent disability effective from 
September 26, 2003, to May 23, 2006, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  The evaluation was 
subsequently increased again to 20 percent effective from May 
23, 2006 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237. 


A.  December 10, 2000, to September 26, 2003

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a higher initial evaluation for his 
lumbar strain between December 12, 2000, and September 26, 
2003.  The medical evidence of record does not show the 
veteran to have had slight limitation of motion, 
characteristic pain on motion, or mild intervertebral disc 
syndrome prior to June 23, 2003.  In fact, the March 2001 VA 
examiner indicated that the veteran did not have any 
limitation of motion, paraspinal muscle spasms, pain on 
motion, or evidence of radiculopathy. 

Nevertheless, the Board notes that the June 2003 VA 
examination found the veteran to have anterior flexion to 60 
degrees, left flexion to 35 degrees, right flexion to 35 
degrees, left rotation to 25 degrees, right rotation to 25 
degrees, and posterior flexion to 20 degrees.  The Board 
notes that, as of 2002, there was no specific measure of the 
range of motion of the lumbar spine included in the 
regulations used to evaluate disabilities of the spine.  
However, range of motion measurements were added with the 
September 2003 change in regulations.  See Plate V, 38 C.F.R. 
§ 4.71a (2004).  While the substantive change in regulations 
from September 2003 cannot be used to evaluate the veteran's 
level of disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"slight" or 
"moderate."  In regards to the thoracolumbar spine, a full 
range of motion for forward flexion is 90 degrees, backward 
extension is to 30 degrees, left and right lateral flexion is 
to 30 degrees, and left and right rotation is to 30 degrees.  
See 38 C.F.R. § 4.71a, Plate V (2005).  As such, the medical 
evidence of record has demonstrated that the veteran had 
slight limitation of motion of lumbar spine on June 23, 2003.  
Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings of DeLuca, supra, the 
Board finds that the present severity of the disability at 
issue is more appropriately reflected by a 10 percent 
evaluation.  The benefit of the doubt is resolved in the 
veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, Diagnostic Code 5292.

The Board has also considered whether an evaluation in excess 
of 10 percent for lumbar strain is warranted for the period 
between June 23, 2003, and September 26, 2003.  However, the 
medical evidence of record does not show that the veteran had 
moderate limitation of motion, especially in the light of the 
normal extension and lateral motion findings at the June 2003 
VA examination.  Moreover, there is no evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  Nor is there any 
evidence of moderate intervertebral disc disease with 
recurring attacks.  In fact, as noted above, the veteran had 
lateral flexion to 30 degrees and rotation to 25 degrees, and 
the June 2003 VA examiner specifically stated that there were 
no neurologic symptoms.  The veteran's deep tendon reflexes 
were 3+ at the knee and ankle, and straight leg raises were 
negative bilaterally.  

In addition, the medical evidence does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  As previously noted, 
an incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1.  In this case, there are no treatment records 
associated with the claims file indicating that the veteran 
was prescribed bed rest by any physician.  Therefore, the 
Board concludes that an evaluation in excess of 10 percent 
for a lumbar strain for the period between June 23, 2003, and 
September 26, 2003, is not warranted.


B.  September 26, 2003, to May 23, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his lumbar strain for the period between September 26, 2003, 
and May 23, 2006.  There is simply no medical evidence dated 
during this time period showing that the veteran had 
incapacitating episodes with a total duration of at least two 
weeks but less than four during the past 12 months.  In 
addition, the evidence of record does not indicate that the 
veteran had forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
that the combined range of motion of the thoracolumbar spine 
was not greater than 120 degrees.  In this regard, the March 
2004 VA examination found the veteran to have forward flexion 
to 90 degrees, extension to zero degrees, right lateral 
flexion to 20 degrees, left lateral flexion to 25 degrees, 
right rotation to 20 degrees, and left rotation to 35 
degrees.  Private medical records dated in December 2005 also 
documented the veteran as having had 60 degrees of flexion, 
30 degrees of extension, and 60 degrees of rotation.  
Moreover, the veteran has not been shown to have muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  In fact, the March 2004 VA examiner 
indicated that the veteran did not have any paraspinal muscle 
spasm along his spinal column, and there is no medical 
evidence dated between September 26, 2003, and May 23, 2006, 
documenting any guarding.   

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffered from a separate neurological disability 
distinct from his lumbar strain.  The medical evidence of 
record does not identify any separate neurological findings 
or disability not already contemplated under the discussed 
pertinent criteria.  The Board does acknowledge the veteran's 
reports of weakness and pain in his legs as well as bladder 
difficulties at the time of his March 2004 VA examination.  
However, there was no indication of any objective findings, 
nor was there any indication that these symptoms were part of 
a neurological disability related to his lumbar strain.  
Therefore, the Board concludes that the veteran did not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's lumbar strain is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
lumbar spine is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5237.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's lumbar strain between September 26, 2003, and May 
23, 2006.
C.  On or After May 23, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his lumbar strain on or after May 23, 2006.  The medical 
evidence of record does not show the veteran to have 
incapacitating episodes with a total duration of at least two 
weeks but less than four during the past 12 months.  In fact, 
the May 2007 VA examiner indicated that the veteran only had 
one episode in June 2006 that lasted for two days.  

In addition, the medical evidence of record does not show the 
veteran to have forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  In this regard, the May 2007 VA 
examination found the veteran to have lumbar flexion to 35 
degrees, extension to 10 degrees, right lateral motion to 17 
degrees, left lateral motion to 14 degrees, right rotation to 
18 degrees, and left rotation to 14 degrees.  Moreover, there 
is no evidence of ankylosis.  The Board notes that ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, surgical procedure." Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(Ankylosis is "stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint", citing Stedman's Medical Dictionary 87 
(25th ed. 1990)).

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his lumbar strain.  The medical evidence of 
record does not identify any separate neurological findings 
or disability not already contemplated under the discussed 
pertinent criteria.  The Board does acknowledge the veteran's 
report of radiation of tingling pain in his legs, buttocks, 
posterior legs, and ankles.  However, the examiner stated 
that there was no weakness related to the sciatica symptoms 
in his lower extremities.  In addition, the veteran denied 
having numbness in his lower back and buttocks at the time of 
his May 2007 VA examination, and there was no bladder or 
bowel incontinence.  The veteran's sensation was intact in 
his legs and feet, and his hip, knee, and ankle flexion were 
normal.  His patellar and Achilles reflexes were also normal.  
Therefore, the Board concludes that the veteran does not 
suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's lumbar strain is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
lumbar spine is contemplated in the currently assigned 20 
percent disability evaluation under Diagnostic Code 5237.  
Indeed, the September 2007 rating decision specifically 
considered the veteran's pain in its grant of his current 20 
percent disability evaluation.  The veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the May 2007 VA examiner stated that 
there was no additional range of motion loss due to pain, 
fatigue, weakness, lack of endurance, or incoordination 
following repetitive use.  Therefore, the Board finds that 
the preponderance of the evidence is against a higher initial 
evaluation for the veteran's lumbar strain on or after May 
23, 2006.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected cervical 
strain and lumbar strain have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In fact, the May 
2007 VA examiner indicated that the veteran's disabilities 
did not have any affect on his occupation.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial compensable evaluation for a cervical strain from 
December 10, 2000, to September 26, 2003, is denied.

An initial evaluation in excess of 20 percent for a cervical 
strain on or after September 26, 2003, is denied.

An initial compensable evaluation for a lumbar strain from 
December 10, 2000, to June 23, 2003, is denied.

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent disability evaluation for a 
lumbar strain is granted for the period between June 23, 
2003, and September 26, 2003.

An initial evaluation in excess of 10 percent for a lumbar 
strain from June 23, 2003, to May 23, 2006, is denied.



An initial evaluation in excess of 20 percent for a lumbar 
strain on or after May 23, 2006, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


